Matter of John W. v Melissa G. (2015 NY Slip Op 04768)





Matter of John W. v Melissa G.


2015 NY Slip Op 04768


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.


15345

[*1] In re John W., Petitioner-Respondent,
vMelissa G., Respondent-Appellant.


Steven N. Feinman, White Plains, for appellant.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for respondent.
Larry S. Bachner, Jamaica, attorney for the child.

Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about January 27, 2014, which, to the extent appealed from as limited by the briefs, awarded petitioner father sole physical and legal custody of the child, unanimously affirmed, without costs.
In awarding sole physical and legal custody to the father, the court properly took into account the best interests of the
child based on its review of the totality of the circumstances (Eschbach v Eschbach , 56 NY2d 167, 172-174 [1982]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK